DETAILED ACTION
This is the first Office action on the merits based on the 17/127,553 application filed on 12/18/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as originally filed, 12/18/2020 currently pending and considered below.

Claim Objections
Claims 2-4, 6, 8-10, 12-14, and 18-20 are objected to because of the following informalities:
In claim 2, lines 1-2, “wherein the one or more discrete sections are defined by a spaced distance between two stops” should be --- wherein the one or more discrete sections are each defined by a spaced distance between two stops ---.
In claim 3, line 3, “define” should be --- defines ---.
In claim 3, line 4, “the pins” should be --- the two pins ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 3, see below.
In claim 4, line 2, “a distal end of the second arm” should be --- the distal end of the second arm ---.
In claim 4, line 3, “wherein the spaced distance between the pin and endcap define” should be --- wherein the spaced distance between the pin and the endcap defines ---.
In claim 4, line 4, “each of the pin and endcap” should be --- each of the pin and the endcap ---.
In claim 6, line 2, “whereby a first component is configured to slidably receive a second component” should be --- whereby a first component of the two or more components is configured to slidably receive a second component of the two or more components ---.
In claim 8, line 2, “the weight contacts” should be --- the one or more weights contact ---.
In claim 8, lines 2-3, “an auditory feedback is provided to a user” should be --- an auditory feedback is configured to be provided to a user ---.
In claim 9, line 1, “wherein the one or more weights are slidable” should be --- wherein the weight of the one or more weights is slidable ---.
In claim 9, line 2, “when the one or more weights contacts one or both of the pins” should be --- when the weight of the one or more weights contacts one or both of the two pins ---.
In claim 10, line 1, “wherein the one or more weights are slidable” should be --- wherein the weight of the one or more weights is slidable ---.
In claim 10, line 2, “the one or more weights” should be --- the weight of the one or more weights ---.
In claim 12, lines 1-2, “a handle along a longitudinal axis” should be --- a handle along a longitudinal axis of the first arm ---.
In claim 12, line 5, “the longitudinal axis” should be --- the longitudinal axis of the second arm ---.
In claim 13, line 3, “the pins” should be --- the two pins ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 13, see below.
In claim 14, line 2, “a distal end of the second arm” should be --- the distal end of the second arm ---.
In claim 18, line 2, “comprises” should be --- comprises: ---.
In claim 18, lines 4-5, “a longitudinal axis for receiving the one or more weights in each section” should be --- a longitudinal axis of the second arm for respectively receiving the one or more weights in each discrete section ---.
In claim 19, line 3, “optionally sliding one or more weights from the plurality of weights onto the second arm” should be --- optionally sliding the one or more weights onto the second arm ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 17, see below.
In claim 20, line 2, “sliding one or more weights from the plurality of weights onto the second arm” should be --- sliding the one or more weights onto the second arm ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 17, see below.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the distance between the distal ends of the first and second arms” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a distance between the distal ends of the first and second arms ---.
Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 3, the limitations “the two stops comprise pins” and “the two pins” are respectively recited in lines 1 and 3.  The limitation “the two stops comprise pins” (claim 3, line 1) renders the claim indefinite because it is unclear whether or not each of the two stops comprises a plurality of pins.  In addition, there is insufficient antecedent basis for “the two pins” (claim 3, line 3) in the claim.  Applicant is suggested to amend the limitation in claim 3, line 1, to --- the two stops respectively comprise two pins ---.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of its dependency on claim 3, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 6 recites the limitation “the length” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a length of the second arm ---.
Regarding claim 12, the limitation “where the one or more discrete sections are defined by a spaced distance between two or more stops” is recited in lines 2-3.  The limitation renders the claim indefinite because it is unclear whether or not each of the one or more discrete sections can defined by more than two stops.  Applicant is suggested to amend the limitation to --- wherein each of the one or more discrete sections is defined by a spaced distance between two stops ---.  Refer to the specification, as originally filed, paragraph 0031, and Figures 1-6.
Claim 12 recites the limitation “the angle between the longitudinal axes of the first and second arms” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- an angle between the longitudinal axes of the first and second arms ---.
Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 12, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 13, the limitation “the two stops comprise pins” is recited in line 1.  The limitation renders the claim indefinite because it is unclear whether or not each of the two stops comprises a plurality of pins.  Applicant is suggested to amend the limitation to --- the two stops respectively comprise two pins ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 12, see above.
Claim 13 recites the limitation “the section defined therebetween” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a section defined therebetween ---.
Claim 15 recites the limitation “the weight can slide between the two consecutive stops, and when the weight contacts one of the two consecutive stops” in lines 1-2.  There is insufficient antecedent basis for “the weight” and “the two consecutive stops” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- a weight of the one or more weights can slide between the two stops, and when the weight of the one or more weights contacts one of the two stops ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 12, see above.
Claim 17 recites the limitation “the distance between the distal ends of the first and second arms” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a distance between the distal ends of the first and second arms ---.
Regarding claim 17, the limitation “a plurality of weights” is recited in line 9.  The limitation renders the claim indefinite because it is unclear whether or not the limitation is the same as, different from, or in addition to the “one or more weights” recited in claim 17, line 5.  Applicant is suggested to amend the limitation to --- the one or more weights ---.
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 17, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 18 recites the limitation “the angle between the longitudinal axes of the first and second arms” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- an angle between the longitudinal axes of the first and second arms ---.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ljevaja (US 2007/0135273).
Regarding claim 1, Ljevaja discloses an apparatus (the weight lifting bar 10; Figures 1-12), comprising:
a first arm (the grip 14; Figures 1-12) comprising a proximal end (the proximal end of the grip 14 nearest the pivot point P of the grip 14; Figures 5 and 6) and a distal end (the distal end of the grip 14 opposite the pivot point P of the grip 14; Figures 5 and 6);
a second arm (the weight carrying member 12; Figures 1-12) comprising a proximal end (the handle end 12h of the weight carrying member 12; Figures 5 and 6), a distal end (the weight loading end 12w of the weight carrying member 12; Figures 5 and 6), and one or more discrete sections (the discrete sections of the weight carrying member 12 respectively between pairs of the plurality of spaced apart holes 12o; Figures 5 and 6) therebetween for engaging one or more weights (the one or more of the weights 15; Figures 7-12; paragraph 0017); and
a hinge (the arc-shaped extension 12a; Figures 1, 5, and 6; paragraph 0018) in contact with the proximal ends of the first and second arms (Figures 1-12), wherein the hinge is configured to adjust the distance between the distal ends of the first and second arms (via the pivot point P, the plurality of set screw openings 16, and the set screw 18; paragraph 0018; Figures 1-4 and 9-12).
Regarding claim 2, Ljevaja further discloses wherein the one or more discrete sections are defined by a spaced distance between two stops (the spaced distance between two consecutive locking pins 22; Figures 9-12; paragraph 0016).
Regarding claim 3, Ljevaja further discloses wherein the two stops comprise pins (two consecutive locking pins 22; Figures 9-12; paragraph 0016) located along a longitudinal axis of the second arm (the longitudinal axis L of the weight carrying member 12; Figures 9-12; paragraph 0016);
wherein the spaced distance between the two pins define a section of the one or more discrete sections and the pins are configured to retain a weight of the one or more weights in the section defined therebetween (Figures 9-12).
Regarding claim 7, Ljevaja further discloses wherein the second arm is slidable through an opening in the one or more weights (“Preferably the weights 15 are in the form of a circular disk having a central aperture with an inside diameter which is slightly larger than the outside diameter of the weight carrying member 12 so that they can be slipped onto said member 12 at the weight loading end 12w.”; paragraph 0015; Figures 7-12).
Regarding claim 11, Ljevaja further discloses wherein the hinge comprises a first setting in which the distance between the distal ends of the first and second arms is adjustable (via removal of the set screw 18 from the plurality of set screw openings 16 of the arc-shaped extension 12a; Figures 5 and 6; paragraph 0018), and a second setting in which the distance between the distal ends of the first and second arms is locked (via positioning of the set screw 18 into one of the plurality of set screw openings 16 of the arc-shaped extension 12a; Figures 1-4 and 7-12; paragraph 0018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ljevaja (US 2007/0135273) in view of Davenport (US 7,618,328).
Regarding claim 4, Ljevaja discloses the invention as substantially claimed, see above, and further discloses wherein a first of the two stops comprises a pin (a locking pin 22 inserted into the distal-most hole 12o of the weight carrying member 12 nearest to the weight loading end 12w of the weight carrying member 12; Figures 1 and 12) located along a longitudinal axis of the second arm (the longitudinal axis L of the weight carrying member 12; Figures 9-12; paragraph 0016).
However, Ljevaja fails to disclose: a second of the two stops comprises an endcap located at a distal end of the second arm.
Davenport teaches an analogous exercise invention (the golf swing trainer 10; Figure 1) comprising an endcap (the stop 18; Figure 1) located at a distal end of an arm (the shaft 14; Figure 1) to prevent a weight (the weight 16; Figure 1) from unintentionally sliding past the distal end of the arm (“A stop 18 may be provided at an end distant from the handle to prevent the weight form unintentionally sliding past the end of the shaft.”; column 3, lines 16-18; Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the second arm of Ljevaja’s invention to include an endcap located at the distal end of the second arm, as taught by Davenport, in order to prevent the one or more weights from unintentionally sliding past the distal end of the second arm (Davenport: column 3, lines 16-18; Figure 1).
Ljevaja in view of Davenport teaches the invention as substantially claimed, see above, and further teaches wherein the spaced distance between the pin and endcap define a section of the one or more discrete sections (the section between the locking pin 22 inserted into the distal-most hole 12o of Ljevaja’s weight carrying member 12 (Ljevaja: Figures 1 and 12) and the endcap of the weight carrying member 12, as taught by Davenport (Davenport: Figure 1)) and each of the pin and endcap is configured to retain a weight of the one or more weights in the section defined therebetween (Ljevaja’s second arm modified in view of Davenport teaches that a weight of the one or more weights is capable of being retained in the section defined between the locking pin 22 inserted into the distal-most hole 12o of Ljevaja’s weight carrying member 12 (Ljevaja: Figures 1 and 12) and the endcap of the weight carrying member 12, as taught by Davenport (Davenport: Figure 1).).
Regarding claim 8, Ljevaja discloses the invention as substantially claimed, see above, and further discloses wherein the one or more weights can slide between the two stops (the one or more of the weights 15 are capable of sliding between two consecutive locking pins 22 inserted into nonconsecutive holes 12o; Figures 9-12, not shown).
However, Ljevaja is silent as to: when the weight contacts one or both of the two stops, an auditory feedback is provided to a user.
Davenport teaches an analogous exercise invention (the golf swing trainer 10; Figure 1) wherein when a weight (the weight 16; Figure 1) contacts a stop (the stop 18; Figure 1) of an arm (the shaft 14; Figure 1), an auditory feedback is provided to a user (“As shown in FIG. 4A, the weight 16 at the start of the swing is set to a point between the handle 16 and the stop 18.  During the shortened backswing (FIG. 4B) and the downswing, the weight travels outwardly until it hits the stop 18 resulting in an audible “snap.”  The snap should occur at the point of impact (i.e., at the position shown in FIG. 4C) or thereabouts.”; column 6, lines 54-60; Figures 4A-4C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ljevaja’s invention such that when the one or more weights contact one of the two stops, an auditory feedback is provided to a user, as taught by Davenport, in order to provide the user with both tactile and audible feedback to the success of swinging the apparatus (Davenport: Abstract).
Ljevaja in view of Davenport teaches the invention as substantially claimed, see above, and further teaches wherein when the weight contacts both of the two stops, an auditory feedback is provided to the user (Since Davenport teaches auditory feedback when the one or more weights contact one of the two stops of Ljevaja’s invention, a person having ordinary skill in the art would recognize that auditory feedback is also capable of being provided to the user when the one or more weights contact both of the two stops of Ljevaja’s invention that retain the one or more weights therebetween.).
Regarding claim 9, Ljevaja discloses the invention as substantially claimed, see above, and further discloses wherein the one or more weights are slidable between the two pins (the one or more of the weights 15 are capable of sliding between two consecutive locking pins 22 inserted into nonconsecutive holes 12o; Figures 9-12, not shown).
However, Ljevaja is silent as to: when the one or more weights contacts one or both of the pins, an auditory feedback is provided.
Davenport teaches an analogous exercise invention (the golf swing trainer 10; Figure 1) wherein when a weight (the weight 16; Figure 1) contacts a stop (the stop 18; Figure 1) of an arm (the shaft 14; Figure 1), an auditory feedback is provided to a user (“As shown in FIG. 4A, the weight 16 at the start of the swing is set to a point between the handle 16 and the stop 18.  During the shortened backswing (FIG. 4B) and the downswing, the weight travels outwardly until it hits the stop 18 resulting in an audible “snap.”  The snap should occur at the point of impact (i.e., at the position shown in FIG. 4C) or thereabouts.”; column 6, lines 54-60; Figures 4A-4C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ljevaja’s invention such that when the weight of the one or more weights contacts one of the two pins, an auditory feedback is provided, as taught by Davenport, in order to provide the user with both tactile and audible feedback to the success of swinging the apparatus (Davenport: Abstract).
Ljevaja in view of Davenport teaches the invention as substantially claimed, see above, and further teaches wherein when the weight of the one or more weights contacts both of the two pins, an auditory feedback is provided to the user (Since Davenport teaches auditory feedback when the weight of the one or more weights contacts one of the two pins of Ljevaja’s invention, a person having ordinary skill in the art would recognize that auditory feedback is also capable of being provided to the user when the weight of the one or more weights contacts both of the two pins of Ljevaja’s invention that retain the weight of the one or more weights therebetween.).
Regarding claim 10, Ljevaja in view of Davenport teaches the invention as substantially claimed, see above, and further teaches wherein the one or more weights are slidable between the pin and the endcap (Ljevaja discloses that the weight of the one or more weights is capable of sliding between two stops (i.e. two consecutive locking pins 22 inserted into nonconsecutive holes 12o (Figures 9-12, not shown).  Therefore, Ljevaja in view of Davenport teaches that the weight of the one or more weights is capable of sliding between the locking pin 22 inserted into the distal-most hole 12o of Ljevaja’s weight carrying member 12 (Ljevaja: Figures 1 and 12) and the endcap of the weight carrying member 12, as taught by Davenport (Davenport: Figure 1)), and when the one or more weights contacts one or both of the pin and the endcap, an auditory feedback is provided (Davenport teaches that when the weight (the weight 16; Figure 1) contacts the endcap (the stop 18; Figure 1) of the arm (the shaft 14; Figure 1), an auditory feedback is provided to a user (“As shown in FIG. 4A, the weight 16 at the start of the swing is set to a point between the handle 16 and the stop 18.  During the shortened backswing (FIG. 4B) and the downswing, the weight travels outwardly until it hits the stop 18 resulting in an audible “snap.”  The snap should occur at the point of impact (i.e., at the position shown in FIG. 4C) or thereabouts.”; column 6, lines 54-60; Figures 4A-4C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ljevaja’s invention modified in view of Davenport such that when the weight of the one or more weights contacts the endcap, an auditory feedback is provided to a user, as taught by Davenport, in order to provide the user with both tactile and audible feedback to the success of swinging the apparatus (Davenport: Abstract).
Ljevaja in view of Davenport teaches the invention as substantially claimed, see above, and further teaches wherein when the weight of the one or more weights contacts one or both of the pin and the endcap, an auditory feedback is provided to the user (Since Davenport teaches auditory feedback when the weight of the one or more weights contacts the endcap of Ljevaja’s invention modified in view of Davenport, a person having ordinary skill in the art would recognize that auditory feedback is also capable of being provided to the user when the one or more weights contacts one or both of the pin (i.e. the locking pin 22 inserted into the distal-most hole 12o of Ljevaja’s weight carrying member 12) and the endcap of Ljevaja’s invention modified in view of Davenport that retain the weight of the one or more weights therebetween.).

Claims 5, 6, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ljevaja (US 2007/0135273) in view of Martikainen (US 10,744,388).
Regarding claim 5, Ljevaja discloses the invention as substantially claimed, see above, but fails to disclose: wherein the second arm comprises an adjustable length.
Martikainen teaches an analogous exercise invention (the golf aide 10; Figures 3a-3c) wherein a second arm (the grip 11 together with the shaft 12; Figures 3a-3c) comprises an adjustable length (Figures 3a-3c; column 5, lines 3-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the second arm of Ljevaja’s invention such that is comprises an adjustable length, as taught by Martikainen, in order to accommodate variations in arm lengths of users when exercising with the apparatus (Martikainen: column 5, lines 3-10).
Regarding claim 6, Ljevaja discloses the invention as substantially claimed, see above, but fails to disclose: wherein the second arm comprises two or more components, whereby a first component is configured to slidably receive a second component to adjust the length.
Martikainen teaches an analogous exercise invention (the golf aide 10; Figures 3a-3c) wherein a second arm (the grip 11 together with the shaft 12; Figures 3a-3c) comprises two or more components (the grip 11 and the shaft 12; Figures 3a-3c), whereby a first component (the grip 11; Figures 3a-3c) is configured to slidably receive a second component (the shaft 12; Figures 3a-3c) to adjust the length (Figures 3a-3c; column 5, lines 3-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the second arm of Ljevaja’s invention such that is comprises two or more components, whereby a first component is configured to slidably receive a second component to adjust the length, as taught by Martikainen, in order to accommodate variations in arm lengths of users when exercising with the apparatus (Martikainen: column 5, lines 3-10).
Regarding claim 12, Ljevaja discloses the invention as substantially claimed, see above, and further discloses wherein the first arm comprises a handle along a longitudinal axis (the grip 14 is a handle along a longitudinal axis thereof; paragraph 0014; Figures 1-12), the second arm comprises a longitudinal axis (the longitudinal axis L of the weight carrying member 12; Figures 9-12; paragraph 0016) where the one or more discrete sections are defined by a spaced distance between two or more stops (the spaced distance between two consecutive locking pins 22; Figures 9-12; paragraph 0016), and the hinge is configured to adjust the angle between the longitudinal axes of the first and second arms (via the pivot point P, the plurality of set screw openings 16, and the set screw 18; paragraph 0018; Figures 1-4 and 9-12).
However, Ljevaja fails to disclose: wherein the second arm comprises an adjustable length along the longitudinal axis.
Martikainen teaches an analogous exercise invention (the golf aide 10; Figures 3a-3c) wherein a second arm (the grip 11 together with the shaft 12; Figures 3a-3c) comprises an adjustable length along a longitudinal axis thereof (Figures 3a-3c; column 5, lines 3-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the second arm of Ljevaja’s invention such that is comprises an adjustable length along a longitudinal axis thereof, as taught by Martikainen, in order to accommodate variations in arm lengths of users when exercising with the apparatus (Martikainen: column 5, lines 3-10).
Regarding claim 13, Ljevaja further discloses wherein the two stops comprise pins (two consecutive locking pins 22; Figures 9-12; paragraph 0016) located along the longitudinal axis of the second arm (Figures 9-12; paragraph 0016); wherein pins are configured to retain a weight of the one or more weights in the section defined therebetween (Figures 9-12).
Regarding claim 16, Ljevaja further discloses wherein the hinge comprises a first setting in which the angle between the longitudinal axes of the first and second arms is adjustable (via removal of the set screw 18 from the plurality of set screw openings 16 of the arc-shaped extension 12a; Figures 5 and 6; paragraph 0018), and a second setting in which the angle between the longitudinal axes of the first and second arms is locked (via positioning of the set screw 18 into one of the plurality of set screw openings 16 of the arc-shaped extension 12a; Figures 1-4 and 7-12; paragraph 0018).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ljevaja (US 2007/0135273) in view of Martikainen (US 10,744,388), and further in view of Davenport (US 7,618,328).
Regarding claim 14, Ljevaja in view of Martikainen teaches the invention as substantially claimed, see above, and further teaches wherein a first of the two stops comprises a pin (Ljevaja: a locking pin 22 inserted into the distal-most hole 12o of the weight carrying member 12 nearest to the weight loading end 12w of the weight carrying member 12; Figures 1 and 12) located along the longitudinal axis of the second arm (Ljevaja: Figures 9-12; paragraph 0016).
However, Ljevaja in view of Martikainen fails to teach: a second of the two stops comprises an endcap located at a distal end of the second arm.
Davenport teaches an analogous exercise invention (the golf swing trainer 10; Figure 1) comprising an endcap (the stop 18; Figure 1) located at a distal end of an arm (the shaft 14; Figure 1) to prevent a weight (the weight 16; Figure 1) from unintentionally sliding past the distal end of the arm (“A stop 18 may be provided at an end distant from the handle to prevent the weight form unintentionally sliding past the end of the shaft.”; column 3, lines 16-18; Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the second arm of Ljevaja’s invention modified in view of Martikainen to include an endcap located at the distal end of the second arm, as taught by Davenport, in order to prevent the one or more weights from unintentionally sliding past the distal end of the second arm (Davenport: column 3, lines 16-18; Figure 1).
Ljevaja in view of Martikainen, and further in view of Davenport, teaches the invention as substantially claimed, see above, and further teaches wherein the spaced distance between the pin and the endcap define a section of the one or more discrete sections (the section between the locking pin 22 inserted into the distal-most hole 12o of Ljevaja’s weight carrying member 12 (Ljevaja: Figures 1 and 12) and the endcap of the weight carrying member 12, as taught by Davenport (Davenport: Figure 1)) and each of the pin and the endcap is configured to retain a weight of the one or more weights in the section defined therebetween (Ljevaja’s second arm modified in view of Martikainen, and further in view of Davenport, teaches that a weight of the one or more weights is capable of being retained in the section defined between the locking pin 22 inserted into the distal-most hole 12o of Ljevaja’s weight carrying member 12 (Ljevaja: Figures 1 and 12) and the endcap of the weight carrying member 12, as taught by Davenport (Davenport: Figure 1).).
Regarding claim 15, Ljevaja in view of Martikainen teaches the invention as substantially claimed, see above, and further teaches wherein the weight can slide between the two consecutive stops (Ljevaja: the one or more of the weights 15 are capable of sliding between two consecutive locking pins 22 inserted into nonconsecutive holes 12o; Figures 9-12, not shown).
However, Ljevaja is silent as to: when the weight contacts one of the two consecutive stops an auditory feedback is provided.
Davenport teaches an analogous exercise invention (the golf swing trainer 10; Figure 1) wherein when a weight (the weight 16; Figure 1) contacts a stop (the stop 18; Figure 1) of an arm (the shaft 14; Figure 1), an auditory feedback is provided to a user (“As shown in FIG. 4A, the weight 16 at the start of the swing is set to a point between the handle 16 and the stop 18.  During the shortened backswing (FIG. 4B) and the downswing, the weight travels outwardly until it hits the stop 18 resulting in an audible “snap.”  The snap should occur at the point of impact (i.e., at the position shown in FIG. 4C) or thereabouts.”; column 6, lines 54-60; Figures 4A-4C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ljevaja’s invention modified in view of Martikainen such that when the weight contacts one of the two consecutive stops an auditory feedback is provided, as taught by Davenport, in order to provide the user with both tactile and audible feedback to the success of swinging the apparatus (Davenport: Abstract).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ljevaja (US 2007/0135273) in view of Shah (US 2012/0088641).
Regarding claim 17, Ljevaja discloses a rehabilitation and strengthening kit, comprising:
an apparatus (the weight lifting bar 10; Figures 1-12), comprising:
a first arm (the grip 14; Figures 1-12) comprising a proximal end (the proximal end of the grip 14 nearest the pivot point P of the grip 14; Figures 5 and 6) and a distal end (the distal end of the grip 14 opposite the pivot point P of the grip 14; Figures 5 and 6);
a second arm (the weight carrying member 12; Figures 1-12) comprising a proximal end (the handle end 12h of the weight carrying member 12; Figures 5 and 6), a distal end (the weight loading end 12w of the weight carrying member 12; Figures 5 and 6), and one or more discrete sections (the discrete sections of the weight carrying member 12 respectively between pairs of the plurality of spaced apart holes 12o; Figures 5 and 6) therebetween for engaging one or more weights (the one or more of the weights 15; Figures 7-12; paragraph 0017); and
a hinge (the arc-shaped extension 12a; Figures 1, 5, and 6; paragraph 0018) in contact with the proximal ends of the first and second arms (Figures 1-12), wherein the hinge is configured to adjust the distance between the distal ends of the first and second arms (via the pivot point P, the plurality of set screw openings 16, and the set screw 18; paragraph 0018; Figures 1-4 and 9-12); and
a plurality of weights (the one or more of the weights 15; Figures 7-12; paragraph 0017) comprising a through-hole configured to slidably receive the second arm (“Preferably the weights 15 are in the form of a circular disk having a central aperture with an inside diameter which is slightly larger than the outside diameter of the weight carrying member 12 so that they can be slipped onto said member 12 at the weight loading end 12w.”; paragraph 0015; Figures 7-12).
However, Ljevaja fails to disclose: instructions for flexion, extension, supination, pronation, radial deviation, and ulnar deviation exercises that treat epicondylitis.
Shah teaches an analogous rehabilitation and strengthening kit (the exercise device 10 (Figures 1A and 1B) together with instructions for use (paragraph 0020)) comprising instructions for flexion, extension, supination, pronation, radial deviation, and ulnar deviation exercises that treat epicondylitis (“To use the exercise device 10, a user 80 can grasp the handle 12 and move the exercise device 10 through a range motions.  For example, a user 80 may grasp the exercise device 10 by the handle 12 with one hand and perform one or more movements of the user's hand, wrist, and arm.  The user 80 may perform one or more movements including eccentric and concentric (1) flexion, (2) extension, (3) supination, (4) pronation, (5) ulnar deviation and (6) radial deviation” (paragraph 0020).  Inasmuch as applicant has disclosed in claim 17 that flexion, extension, supination, pronation, radial deviation, and ulnar deviation exercises treat epicondylitis, Shah similarly discloses that the “one or more movements including eccentric and concentric (1) flexion, (2) extension, (3) supination, (4) pronation, (5) ulnar deviation and (6) radial deviation” that the user may perform are capable of treating epicondylitis.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ljevaja’s invention to include instructions for flexion, extension, supination, pronation, radial deviation, and ulnar deviation exercises that treat epicondylitis, as taught by Shah, in order to ensure that a user moves the apparatus through a range of motions (Shah: paragraph 0020).
Regarding claim 18, Ljevaja further discloses wherein the apparatus comprises a handle along a longitudinal axis of the first arm (the grip 14 is a handle along a longitudinal axis thereof; paragraph 0014; Figures 1-12);
the one or more discrete sections are positioned along a longitudinal axis (the longitudinal axis L of the weight carrying member 12; Figures 7-12; paragraph 0016) for receiving the one or more weights in each section (Figures 7-12; paragraph 0016); and
the hinge is configured to adjust the angle between the longitudinal axes of the first and second arms (via the pivot point P, the plurality of set screw openings 16, and the set screw 18; paragraph 0018; Figures 1-4 and 9-12).
Regarding claim 19, Ljevaja in view of Shah teaches the invention as substantially claimed, see above, and further teaches a method of treating a person having epicondylitis, comprising:
providing the rehabilitation and strengthening kit of claim 18 (Ljevaja: Figures 1-12; Shah; paragraph 0020 and Figures 1A-1B);
optionally sliding one or more weights from the plurality of weights onto the second arm (Ljevaja: “Preferably the weights 15 are in the form of a circular disk having a central aperture with an inside diameter which is slightly larger than the outside diameter of the weight carrying member 12 so that they can be slipped onto said member 12 at the weight loading end 12w.”; paragraph 0015; Figures 7-12); and
articulating the apparatus according to the instructions for each of the flexion, extension, supination, pronation, radial deviation, and ulnar deviation exercises to rehabilitate and strengthen muscles to treat epicondylitis (Ljevaja’s weight lifting bar 10 (Figures 1-12) used according to the teachings of Shah’s instructions for use (Shah: paragraph 0020).).
Regarding claim 20, Ljevaja further discloses sliding one or more weights from the plurality of weights onto the second arm (“Preferably the weights 15 are in the form of a circular disk having a central aperture with an inside diameter which is slightly larger than the outside diameter of the weight carrying member 12 so that they can be slipped onto said member 12 at the weight loading end 12w.”; paragraph 0015; Figures 7-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784